          Case 1:19-cv-12125-ADB Document 139 Filed 10/15/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

    iROBOT CORPORATION,

                           Plaintiff,
    v.
                                                      C.A. No. 1:19-cv-12125-ADB
    SHARKNINJA OPERATING LLC,
    SHARKNINJA MANAGEMENT LLC,
    AND SHARKNINJA SALES COMPANY,

                           Defendants.


           SHARKNINJA’S MOTION TO STAY THE CASE IN ITS ENTIRETY
                      PENDING INTER PARTES REVIEW

         Defendants SharkNinja Operating LLC, SharkNinja Management LLC, and SharkNinja

Sales Company (collectively, “SharkNinja”), through its undersigned counsel, herby request that

the Court stay this action in its entirety pending resolution of the inter partes review petitions for

the asserted patents. The grounds for this motion are set forth in the Memorandum submitted with

this motion.

                             REQUEST FOR ORAL ARGUMENT

         Pursuant to Local Rule 7.1(d), SharkNinja believes that oral argument may assist the

Court and requests oral argument of this motion.


DATED: October 15, 2020                        /s/ Doris Johnson Hines
                                               Doris Johnson Hines
                                               FINNEGAN, HENDERSON, FARABOW,
                                               GARRETT & DUNNER, LLP
                                               901 New York Avenue, N.W.
                                               Washington, D.C. 20001-4413
                                               (202) 408-4000
                                               dori.hines@finnegan.com

                                               Alissa K. Lipton #678314
                                               FINNEGAN, HENDERSON, FARABOW,



                                                  1
Case 1:19-cv-12125-ADB Document 139 Filed 10/15/20 Page 2 of 3




                            GARRETT & DUNNER, LLP
                            Two Seaport Lane
                            Boston, MA 02210-2001
                            (617) 646-1643
                            alissa.lipton@finnegan.com

                            Brian A. Rosenthal
                            GIBSON, DUNN & CRUTCHER LLP
                            200 Park Avenue
                            New York, NY 10166
                            (212) 351-4000
                            BARosenthal@gibsondunn.com

                            Attorneys for Defendants
                            SharkNinja Operating LLC,
                            SharkNinja Management LLC, and
                            SharkNinja Sales Company




                              2
         Case 1:19-cv-12125-ADB Document 139 Filed 10/15/20 Page 3 of 3




                         LOCAL RULE 7.1(a)(2) CERTIFICATION

       I hereby certify that on October 14, 2020, counsel for SharkNinja and iRobot conferred in

good faith about this motion but were unable to resolve or narrow the issues raised in this motion.



                                                  /s/ Doris Johnson Hines
                                                  Doris Johnson Hines


                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed through the ECF system on

October 15, 2020 and will be sent electronically to the registered participants identified on the

Notice of Electronic Filing.


                                                  /s/ Doris Johnson Hines
                                                  Doris Johnson Hines
